DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to 63/087,283.  Additionally, this application has a child application of PCT/US21/53282, which is also in condition for allowance per written opinion dated 12/29/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the first node initiates its own replacement algorithm, including sending configuration data to the node that will be replacing it, based on all other limitations present in the claims.
Examiner found many references which discuss node replacements in IoT systems, as the instant application claims.  However, these node replacements are generally done in the case of a faulty node, and therefore, the node being replaced cannot send its configuration information or poll nearby nodes for a replacement.  This is generally done by a third party system or another node in the system, and it would not be obvious to modify the failed node to transmit information since it is failed and could not perform these operations.
Kuenzi (2021/0084566) teaches an IoT system that replaces failed routing nodes, including that a first and a third node operate in tandem of the failed node, and the first node transmits information to the third node to replace the deficient node.  Kuenzi does not teach that the deficient node transmits this information or initiates the replacement procedure.
Wouhaybi (2019/0042378) teaches an IoT system that replaces failed routing nodes, including that a first and a third node operate in tandem of the failed node, and the first node transmits information to the third node, and also a backup to the third node for redundancy, to replace the deficient node.  Wouhaybi does not teach that the deficient node transmits this information or initiates the replacement procedure.
Dervay (11,372,882) teaches an IoT system where a failed node can be transparently replaced by another node by recreating the state of the failed node autonomously at the replacement node given that the state of the failed mode is irrelevant.  Dervay does not teach that the deficient node transmits this information or initiates the replacement procedure.
Khoche (2018/0163095) teaches a trancking system with a flexible adhesive substrate, wherein each individual length of tape has a tracking circuit embedded in it which receives programming information from a generalized programming module, and furthermore can replace specific components while being operated.  This replacement is not a node replacement wherein the information is copied, and additionally, Khoche does not teach that the deficient node transmits this information or initiates the replacement procedure.
Schiff (2016/0112249) teaches disaster recovery of a gateway node at a location, wherein the deficient gateway is hotswapped by another node.  Schiff does not teach that the deficient node transmits this information or initiates the replacement procedure.
Bayliss (2004/0098371) teaches a method for failure recovery in a multiple processing node system, wherein each node can store a backup of its database portion, wherein the replacement node accesses the storage memory of the failed node and initiates a transfer of the information between the two nodes.  This is the opposite of the failed node initiating and transferring the files.
Claims 11 and 16 are allowed for the same reasons as discussed above.  Claims 2-10, 12-15 and 17-20 depend upon claims 1, 11 and 16, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876